         Case 1:19-cv-01488-MKV Document 56 Filed 04/27/21 Page 1 of 2

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 
 DAMOND BAILEY,

                            Plaintiff,

                         -against-
                                                                     1:19-cv-01488-MKV
 THE CITY OF NEW YORK, NEW YORK CITY
 POLICE DEPARTMENT, NEW YORK CITY POLICE                                    ORDER
 OFFICERS JOHN DOES NUMBERS 1-6, and NEW
 YORK CITY POLICE OFFICERS JANE DOES 1-6,
 individually and in their official capacities,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a status conference in this matter on April 27, 2021. Plaintiff, an adult who

is proceeding pro se, appeared personally accompanied by Ms. Tiasha Jenkins, his mother.

Counsel for Defendants also appeared. Prior to the hearing, the Court received an e-mail from Ms.

Jenkins advising that she was unable to retain counsel to represent her son. [ECF No. 53.]

       At the hearing, the Court explained that it would not proceed with a hearing on Plaintiff’s

competency and the appointment of Ms. Jenkins as a guardian ad litem since it would be futile

given the inability to retain counsel. The Court further explained that Plaintiff may continue to

prosecute the action pro se if he desires to do so. During the hearing, Plaintiff expressed a desire

to discontinue the action, but he and his mother expressed a desire to discuss the matter further.

       In accordance with matters discussed on the record at the conference, IT IS HEREBY

ORDERED that:

           x   The April 21 e-mail from Plaintiff’s mother to the Court advising that no counsel
               has been retained by Plaintiff shall be filed on the docket in this case. The
               attachments that discuss Plaintiff’s health issues and academic records will be filed
               under seal. All future correspondence with the Court will be filed on the docket in
               this case.


                                                 1
          Case 1:19-cv-01488-MKV Document 56 Filed 04/27/21 Page 2 of 2




           x   Defendants’ motion to dismiss for failure to prosecute [ECF No. 42] is DENIED
               without prejudice.

           x   On or before May 12, 2021, Plaintiff shall file a letter physically and personally
               signed by Plaintiff advising the Court whether Plaintiff will continue to prosecute
               this action pro se or whether Plaintiff is discontinuing this action and voluntarily
               dismissing the case.

           x   In the event Plaintiff elects to move forward with this action, the Court GRANTS
               Defendants leave to renew their motion for summary judgment. The briefing
               schedule for Defendants’ motion is as follows:

                   o Defendants’ motion due on or before May 27, 2021;
                   o Plaintiff’s opposition due on or before June 28, 2021;
                   o Defendants’ reply due on or before July 13, 2021.

               Failure by Plaintiff to file an opposition to Defendants’ motion may result in
               the Court treating the record as closed and ruling on the motion as filed. The
               parties shall consult the Court’s Individual Practice Rules and ensure compliance
               therewith.

       The Clerk of Court is respectfully requested to terminate docket entry 42 and mail a copy

of this Order to the pro se Plaintiff at the address of record.



SO ORDERED.
                                                       _________________________________
                                                       _ _________
                                                       __       ____
                                                                   _ ____
                                                                        ________
                                                                              ____
                                                                                 ____________
                                                                                           ____
                                                                                              ___
                                                                                               _
Date: April 27, 2021                                   MARY YKKAY
                                                                AY VYSKOCIL
                                                                    VYS
                                                                      YSK
                                                                      YS  KOCIIL
      New York, NY                                     United States
                                                              States District
                                                                        strict Judge
                                                                     Diist




                                                   2
